                                 United States District Court
                                           for the
                                 Southern District of Florida

Talegrand Noel, Plaintiff,        )
                                  )
v.                                )
                                  ) Civil Action No. 18-23595-Civ-Scola
Aqua Vista Townhomes              )
Condominium Association, Inc. and )
other, Defendants.                )
                   Order Granting Motions to Dismiss
       Plaintiff Talegrand Noel complains Defendants Aqua Vista Townhomes
Condominium Association, Inc., Michael Rabinovich, Maya Vinokurov, and
Daniela Adams discriminated against him when he attempted to purchase
property at the Aqua Vista townhome community in North Miami Beach,
Florida. (2nd Am. Compl.,1 ECF No. 39.) Defendants Rabinovich and Vinokurov
(collectively the “Owners”) are the former owners of a townhome in Aqua Vista,
which Noel rented for several years and which he says he tried to purchase.
Defendant Adams is the president of the Defendant Condominium Association.
According to Noel, the Defendants all denied him the opportunity to purchase
the Owners’ unit because of his race and nationality. In response, the
Defendants ask the Court to dismiss the complaint because, among other
reasons, Noel has failed to state a claim upon which relief may be granted.
(Adams and Assoc.’s Mot., ECF No. 45; Owners’ Mot., ECF No. 46.) After
careful review, and in consideration of Noel’s responses (ECF Nos. 55, 56) and
the Defendants’ replies (ECF Nos. 59. 61), the Court grants the Defendants’
motions to dismiss (ECF Nos. 45, 46.)

      1. Background2
      Noel, who describes himself as black and Haitian, moved into a
townhome is the Aqua Vista 2 division of the larger Aqua Vista community
complex, in December 2012, in North Miami Beach, Florida. (2nd Am. Compl. at
¶ 8.) Noel says he rented his unit “without issue” until the Owners asked him
to vacate the property sometime in 2017.

1   The Court struck Noel’s first amended pleading because it was a shotgun pleading.
2
  The Court accepts the complaint’s factual allegations, as set forth below, as true for the
purposes of evaluating the motion to dismiss. Brooks v. Blue Cross & Blue Shield of Fla., Inc.,
116 F.3d 1364, 1369 (11th Cir. 1997). As an aside, the Court notes Noel’s recitation of facts is
not a model of clarity but the Court relays the gist of his story, affording him the most
favorable interpretation it can based on what he has presented.
        At some point during his tenancy, Noel doesn’t specify when, he
discussed the possibility of buying his unit with Vinokurov, one of the unit’s
two owners. (Id. at ¶ 11.) Noel does not describe any of the particulars of or
conclusions reached as a result of that discussion. But, it appears the
discussion was not fruitful because, thereafter, on March 15, 2017, the Owners
notified Noel by email and certified letter that he must vacate the property by
May 15 so that the Owners could renovate the property and “put it up for sale.”
(Id. at ¶ 12.) Noel says this prompted him to start seeking a mortgage loan and
to begin working with a real estate agent. (Id. at ¶ 13.) Noel and Vinokurov then
“began negotiating a price, before coming to an agreement, with [Noel] paying
rent until the closing.”3 (Id.) Although Noel and Vinokurov, but not Rabinovich,
may have “com[e] to an agreement” on a price, Vinokurov, “while waiting on a
draft of an agreement,” which would have included the other terms of the
potential deal, nonetheless continued, in the meantime, to show the property to
other potential buyers. (Id. at ¶ 14.) Days later, Vinokurov notified Noel “that
she no longer wanted to sell.” (Id. at ¶ 15.) Noel does not specify the timeline of
these prior events but says that, on May 31, Vinokurov emailed Noel again,
telling him to vacate the property and advising that “based on the current real
estate market,” she would be selling the unit. (Id. at ¶ 16.) Noel responded to
Vinokurov’s email the next day, asking her “how much she really wanted for
the unit.” (Id. at ¶ 17.) Vinokurov wrote back, telling Noel that “she hoped [he]
will find another nice place to live with his family.” (Id. at ¶ 18.)
        At that point, even though Noel was aware that Vinokurov was not
interested in pursuing an arrangement with him to buy her unit, he says he
was “undeterred,” and told Vinokurov, a week or so later, on June 14, he would
buy the unit “for the amount of the appraisal.” (Id. at ¶ 19.) Vinokurov replied
the next day telling Noel that the unit had already been sold. (Id. at ¶ 20.)
        It appears that while Noel’s discussions with Vinokurov were taking
place, Noel had also contacted Adams, the Aqua Vista association president,
about purchasing Vinokurov’s unit and other, unidentified, units in Aqua Vista
2. (Id. at ¶¶ 21–23, 25, 28.) Noel describes a series of interactions he had with
Adams but does not specify when these occurred, either generally or in relation
to the discussions he had had with Vinokurov. In any event, Adams “deterred
[Noel] away from Vinokurov’s property,” “steer[ing] [him] from Aqua Vista 2,”
encouraging him to “buy either in Miami Gardens or another unit located at . .
. Aqua Vista 1,” rather than Aqua Vista 2. (Id. at ¶¶ 21–22.) Adams also
insisted that Vinokurov’s unit would be too expensive for Noel, telling his real


3Reading this poorly worded fact in light most favorable to Noel, it appears Noel and Vinokurov
agreed on a price, as to the sale, but nothing more.
estate agent as much, and also refusing to facilitate access to Aqua Vista 2 so
that he could look at other properties. (Id. at ¶ 22–24.) Adams also refused to
give him “information and documentation requested by [his] real estate agent
and lender” and would not “schedule an appointment for [him] or his daughter
to submit the application for approval of the transfer by the . . . Association.”
(Id. at ¶ 25.) Noel does not specify what information and documents he
requested nor does he explain which unit or units he sought transfer approval
for. Adams also rebuffed Noel’s daughter’s multiple attempts to deliver his
“application package” for an unspecified transaction, apparently advising that
Noel “alone had to be the one to submit the application.” (Id. at ¶ 26.) Noel’s
real estate agent also offered, in some unspecified way, to bring the application
in for Noel “but received no response.” (Id. at ¶ 27.) Ultimately, says Noel,
Adams relented and “finally took the application with the money for the
application that goes with it.” (Id. at ¶ 28.) It appears all for naught, however,
because “the property did not appraise for the contract price at [that] time.”
(Id.) It’s not clear whether “the property” Noel refers to is the Owners’ unit or
some other unit at Aqua Vista. In any event, recounts Noel, in the end,
Vinokurov sold her unit “to people like herself, to wit, ‘Valeri Tamarov and
Larissa Tamarova, husband and wife, and Irina Tamaraova, a single woman, as
joint tenants with rights of survivorship’.” (Id. at ¶ 29.)

   2. Legal Standard
       A court considering a motion to dismiss, filed under Federal Rule of Civil
Procedure 12(b)(6), must accept all allegations in the complaint as true,
construing them in the light most favorable to the plaintiff. Pielage v.
McConnell, 516 F.3d 1282, 1284 (11th Cir. 2008). Although a pleading need
only contain a short and plain statement of the claim showing that the pleader
is entitled to relief, a plaintiff must nevertheless articulate “enough facts to
state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly,
550 U.S. 544, 570 (2007). Faced with a motion to dismiss, a court should
therefore “1) eliminate any allegations in the complaint that are merely legal
conclusions; and 2) where there are well-pleaded factual allegations, ‘assume
their accuracy and then determine whether they plausibly give rise to an
entitlement to relief.’” Am. Dental Ass’n. v. Cigna Corp., 605 F.3d 1283, 1290
(11th Cir. 2010) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 662 (2009)). “But
where the well-pleaded facts do not permit the court to infer more than the
mere possibility of misconduct, the complaint has alleged—but it has not
shown—that the pleader is entitled to relief.” Ashcroft v. Iqbal, 556 U.S. 662,
679 (2009) (quoting Fed. R. Civ. P. 8(a)(2)) (internal punctuation omitted). A
court must dismiss a plaintiff’s claims if he fails to nudge his “claims across
the line from conceivable to plausible.” Twombly, 550 U.S. at 570.

    3. Discussion
       Noel alleges all four Defendants denied him the opportunity “to purchase
at the Aqua Vista II portion of the Aqua Vista Condominium” based on his
“color and nationality.” (E.g., 2nd Am. Compl. at ¶¶ 33, 38, 43, 48.)
Section 3604(a) of the Fair Housing Act makes it unlawful, on the basis of
someone’s race, color, or national origin, (1) to refuse to sell a dwelling after the
making of a bona fide offer, (2) to refuse to negotiate for the sale of a dwelling,
or (3) to otherwise make unavailable or deny a dwelling. 42 U.S.C. § 3604(a).4
Although a plaintiff can succeed in alleging a § 3604(a) claim based on both
disparate treatment and disparate impact theories, Noel’s complaint has only
alleged the Defendants’ liability based on disparate treatment.5
       Regarding disparate treatment, “[a] plaintiff may establish a violation of
the FHA either through direct evidence of discrimination or through the
McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973) burden-shifting
framework.” Martin v. Brondum, 535 Fed. App’x 242, 244 (4th Cir. 2013).
“Direct evidence encompasses conduct or statements that both (1) reflect
directly the alleged discriminatory attitude, and (2) bear directly on the
contested [housing] decision.” Id. (quotations omitted). Under the McDonnell,
framework, a plaintiff must allege: (1) he is a member of a protected class, (2)
he applied for and was qualified to purchase the identified dwelling; (3) the
defendants rejected him; and (4) the dwelling thereafter remained available.
Sec’y, U.S. Dept. of Hous. & Urban Dev., on Behalf of Herron v. Blackwell, 908
F.2d 864, 870 (11th Cir. 1990).
       Regardless of the method used to establish the § 3604(a) violation, and
as Noel himself concedes in one of his responses, “the FHA requires a close
causal link between housing and the disputed action.” (Pl.’s Resp. to Adams
and Assoc.’s Mot. at 6 (quoting United States v. Bankert, 186 F. Supp. 2d 623,
628 (E.D.N.C. 2000)).) Here, as all four Defendants have argued, Noel has not



4Noel actually cites 42 U.S.C. § 3604(f)(1) in his complaint. But this section addresses housing
discrimination on the basis of a disability. Noel acknowledges this was a typographical error
and that he meant to rely on § 3604(a). The Court, therefore, evaluates Noel’s complaint on the
basis of § 3604(a).
5 The Court also notes that although Noel vaguely alludes to the standard for pleading a claim
for disparate impact, he never argues in his responses to either motion to dismiss that he has
pleaded any disparate impact claims. (See Pl.’s Resp. to Adams and Assoc.’s Mot. at 4
(mentioning the standard); Pl.’s Resp. to Owners’ Mot. at 3 (same).)
set forth any facts from which the Court could find that the Defendants
intentionally discriminated against him.
       Instead, Noel has simply pleaded a mishmash of events surrounding his
failed negotiations regarding his attempt to purchase the townhome he had
been renting. Although Noel and Vinokurov may have agreed on a price for the
unit, Noel has not alleged a single fact supporting his conclusory allegation
that Vinokurov’s decision to ultimately sell to someone else was based on his
race or national origin. This is so even if the Court were to interpret Noel’s
factual allegations as showing that the Owners somehow tricked Noel or lied to
him about selling the property. Alleging underhandedness or deceit during a
real estate transaction, without more, does not alone amount to discriminatory
treatment. See Hallmark Developers, Inc. v. Fulton County, Ga., 466 F.3d 1276,
1283 (11th Cir. 2006) (“In order to prevail on a claim under the FHA, a plaintiff
must demonstrate unequal treatment on the basis of race that affects the
availability of housing” and that “race played some role in the decision.”)
(quotations omitted).
       Additionally, to the extent Noel believes his allegation that “Vinokurov
instead sold her unit to people like herself” establishes some sort of racial
animus, his contention falls flat. To begin with, the Court must pile inference
upon inference to discern what this even means. Perhaps Noel means to say
that Vinokurov herself is neither black nor Haitian, as Noel describes himself.
And, that she sold her unit to other people who are neither black nor Haitian.
In his response to the Owners’ motion, Noel says that the buyers’ names
“suggest[ed]” they “were Russian or of Russian descent, just as Vinokurov
herself.” (Pl.’s Resp. to Owners’ Mot. at 5.) But, just because Noel’s negotiations
with Vinokurov did not result in his purchase of the property and the Owners
ultimately sold their unit to someone who was, apparently, neither black nor
Haitian, does not mean the Owners acted with discriminatory intent. No matter
how “sudden” (2nd Am. Compl. at ¶ 12), “astonish[ing]” (id. at ¶ 20), or
“strange[]” (Pl.’s Resp. to Owners’ Mot. at 5) Noel thought the Owners’ actions
were, he has simply not alleged a single fact, either circumstantial or direct,
that either Owner discriminated against him.6
       Nor do Noel’s allegations regarding Adams and the Association fare any
better. Viewing the factual allegations in the light most favorable to Noel, the
Court finds, at best, Adams possibly treated Noel poorly: she declined to help
him look at other properties at Aqua Vista 2; she refused to give him certain
“information and documentation”; she made it difficult for Noel to drop off


6 Although Noel has pleaded separate claims against both Owners, none of the pertinent
factual allegations implicate Rabinovich individually.
some kind of transfer application; and she told his real estate agent Noel could
not afford to buy a property at Aqua Vista 2.
       First, regarding Noel’s allegations, there is no indication that Adams had
any responsibility at the complex for facilitating the showing of units or for
giving him the information and documentation he asked for. Next, Noel does
not explain why Adams’s reluctance to accept the application was improper,
never mind discriminatory. What was the application for? Was it something
that even should have been accepted at the time it was presented? Why was it
Adams’s duty to process Noel’s application? Was he being required to do
something that other applicants were not? Lastly, Noel does not provide any
facts to show that it was discriminatory for Adams to tell Noel’s realtor that he
could not afford any of the units at Aqua Vista 2. It might have been in poor
taste; it might have been untrue (the complaint doesn’t say); and it might have
been none of her business. But without more, such allegations do not provide
any facts from which the Court can discern any semblance of a plausible claim
against Adams, and certainly not against the Association, of racial or
nationality discrimination under the FHA. Simply put, “the Fair Housing Act
does not provide relief based on a plaintiff’s sheer allegation or conjecture that
the complained of behavior was related to race or disability.” Hunt v. Holloway,
1:09-CV-3137-AT, 2012 WL 13071545, at *4 (N.D. Ga. Feb. 10, 2012); see also
Carmona-Rivera v. Puerto Rico, 464 F.3d 14, 18 (1st Cir. 2006) (“Merely labeling
[an action or inaction] intentional discrimination, without some modicum of
evidence demonstrating an actual discriminatory animus, is itself not enough.”)
       Lastly, Noel also does not set forth facts that would satisfy his initial
burden under the McDonnell framework because he does not properly allege he
was qualified to purchase either the Owners’ unit or any other unit. Instead,
Noel merely alleges, at best, that he sought a mortgage loan and agreed, at one
point, through discussions with one of the Owners of his rental unit, on a
price. (2nd Am. Compl. at ¶ 13.) He never alleges that he actually qualified for
the loan or that any other terms, aside from price, were agreed upon between
the parties. In fact, there is no allegation that an actual agreement about the
transaction ever ensued: Noel himself says that after he and Vinokurov agreed
on a price, “while waiting on a draft of the agreement, Vinokurov continued to
show the property to potential buyers.” (Id. at ¶ 14.) Further, Noel never opines
on Rabinovich’s participation in the negotiations. Certainly, no agreement on
price could be reached without the input and acquiescence of the second
owner. Nor does Noel’s allegation that he told Vinokurov that “he was ready to
buy [the unit] for the amount of the appraisal” save him. (Id. at ¶ 19.) Simply
announcing one is “ready to buy,” does not equate to being actually qualified to
make a specific purchase. Plus, at the time Noel allegedly told Vinokurov he
was “ready to buy,” the referenced appraisal had not even yet occurred. Lastly,
Noel’s allegation that, ultimately, “the property did not appraise for the contract
price” (Id. at ¶ 28) completely undermines any claim that he was actually
qualified to make the only purchase he identifies in his complaint. See Staten v.
D.R. Horton, Inc.-Birmingham, 2:17-CV-00376-SGC, 2018 WL 3418168, at *4
(N.D. Ala. July 13, 2018) (finding plaintiffs failed to show they were qualified to
purchase property where the plaintiffs did not have financing to close the deal).
By failing to allege any facts showing that he was indeed qualified to make the
purchase, Noel dooms his claims under the McDonnell framework.

   4. Conclusion
      Although Noel may have been frustrated by his inability to purchase the
Owners’ unit and felt that he was mistreated by all of the Defendants in one
way or another, he did not ever link the Defendants’ actions, either directly or
circumstantially, to any discriminatory intent. For the reasons set forth above,
the Court grants the Defendants’ motions to dismiss (ECF Nos. 45, 46).
Because Noel has now failed three times to properly plead his claims, the Court
dismisses Noel’s claims with prejudice.
      The Clerk is directed to close this case. Any pending motions are denied
as moot.
      Done and ordered, at Miami, Florida, on September 12, 2019.

                                            ________________________________
                                            Robert N. Scola, Jr.
                                            United States District Judge
